DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a bending direction restriction member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 4686963).
Regarding claim 1, Cohen discloses an endoscope bending portion (90; Figs. 9 and 10) formed of a multilumen tube in which a plurality of hole portions (112/114; Figs. 9 and 10) are disposed so as to pass through in a longitudinal direction, the endoscope bending portion comprising: two lumens (98) through which a pair of bending operation wires (100) for performing a bending operation in a first direction (up) and in a second direction (down) opposite to the first direction are individually inserted (Figs. 7-10; col. 10, ll. 35-46); and a bending direction restriction member (96; Figs. 9 and 10) configured to restrict bending in a direction of a second axis (x-axis) orthogonal to a first axis (y-axis) passing through a center axis in the first direction (up) and the second direction (down).
Regarding claim 2, Cohen discloses the endoscope bending portion according to claim 1, wherein the bending direction restriction member (96) is provided on the second axis (x-axis) passing through the center axis (Figs. 9 and 10).
Regarding claim 3, Cohen discloses the endoscope bending portion according to claim 1, wherein the bending direction restriction member (96) is provided in plurality (Figs. 9 and 10), and the plurality of bending direction restriction members (96) are provided side by side on the second axis (x-axis; Figs. 9 and 10).
Regarding claim 4, Cohen discloses the endoscope bending portion according to claim 3, wherein the bending direction restriction members (96) are provided on both end parts of the multilumen tube along the second axis (x-axis; col. 7, ll. 26-54).
Regarding claim 5, Cohen discloses the endoscope bending portion according to claim 3, wherein the bending direction restriction members (96) are provided in point symmetrical positions with the center axis as a point (Figs. 9 and 10).
Regarding claim 6, Cohen discloses the endoscope bending portion according to claim 1, wherein the bending direction restriction member (96) is a belt-like member (col. 10, ll. 47-52), a length of which along the second axis (x-axis) is longer than a length along the first axis (y-axis; Figs. 9 and 10).
Regarding claim 8, Cohen discloses an endoscope insertion portion (32) including the endoscope bending portion (36; Figs. 9 and 10) according to claim 1.
Regarding claim 9, Cohen discloses an endoscope (20) in which an insertion portion (32) is provided with the endoscope bending portion (36; Figs. 9 and 10) according to claim 1.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDaniel et al. (US 2006/0184106 A1).
Regarding claim 1, McDaniel discloses an endoscope bending portion (14/20; Fig. 16) formed of a multilumen tube in which a plurality of hole portions (Fig. 16) are disposed so as to pass through in a longitudinal direction, the endoscope bending portion comprising: two lumens (23 and 25) through which a pair of bending operation wires (32) for performing a bending operation in a first direction (up) and in a second direction (down) opposite to the first direction are individually inserted (par. [0049]) and a bending direction restriction member (17; Fig. 16; par. [0036]) configured to restrict bending in a direction of a second axis (x-axis) orthogonal to a first axis (y-axis) passing through a center axis in the first direction (up) and the second direction (down).
Regarding claim 7, McDaniel discloses the endoscope bending portion according to claim 1, wherein the lumens (23 and 25) through which the bending operation wires (32) are inserted are formed at positions different from positions on the first axis (Fig. 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795